DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-19 are allowed.
The following examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art, Kakiwaki (US 2010/0105365) discloses portable information terminal with improved operability, having a display section (17) and a control section (12). The display section (17) has a first display region and a second display region. The first display region displays information for specifying a function. The second display region displays information on conditions of a function executed by a function execution section. The control section (12) displays the function specifying information in a standby state where the display of the execution information in the second display region of the display section (17) is suppressed and also displays standby information, different from the execution information, in the second display region. In the standby state, when function specifying information is selected according to operation detected by an operation detection section (18), the control section (12) displays execution information of the function specified by the function specifying information selected while the display of the function specifying information on the first display region is maintained, (Para 0025-0089). However, Kakiwaki does not disclose in the affirmative, “a second display process for causing the display to display the standby screen in accordance with the user mode being set to the individual mode, wherein in a case that the controller executes the first display process, a common attribute screen set with the common attribute is displayed as the standby screen, but no personal attribute screen set with the personal attribute is displayed in the display, if the main screen is set with the common attribute, then the main screen is displayed as the standby screen, and if the main screen is set with the personal attribute, then the main screen is not displayed and another common attribute screen is displayed as the standby screen, and wherein in a case that the controller executes the second display process, a personal attribute screen registered with the registered user is displayed as the standby screen, and no personal attribute screen registered with another registered user is displayed as the standby screen.”
Further, the next closest prior art Tohki et al (US 2012/0099130) discloses image forming apparatus is described. Selecting a function desired by a user from among functions provided in the apparatus is provided to improve operability as well as eliminating erroneous copy. In the image forming apparatus, an operation unit includes a display panel for displaying a function selecting portion. An operation unit side control portion, as the function selecting portion, has a first function selecting portion in which selectable function items are displayed corresponding to an operation mode and a second function selecting portion in which other function items which are selectable at the same time. The first function selecting portion and the second function selecting portion are displayed at the same time on the display panel, so that functions of the first function selecting portion and functions of the second function selecting portion are selectable at the same time, (Para 0063-0257). However, Tohki et al does not disclose in the affirmative, “a second display process for causing the display to display the standby screen in accordance with the user mode being set to the individual mode, wherein in a case that the controller executes the first display process, a common attribute screen set with the common attribute is displayed as the standby screen, but no personal attribute screen set with the personal attribute is displayed in the display, if the main screen is set with the common attribute, then the main screen is displayed as the standby screen, and if the main screen is set with the personal attribute, then the main screen is not displayed and another common attribute screen is displayed as the standby screen, and wherein in a case that the controller executes the second display process, a personal attribute screen registered with the registered user is displayed as the standby screen, and no personal attribute screen registered with another registered user is displayed as the standby screen.”
Finally, the next closest prior art Sugita (US 2014/0101138) discloses information processing apparatus which makes it possible to easily find a page on which a desired content is allocated when many contents are displayed separately on a plurality of pages. Contents are classified into a plurality of groups based on attribute information on the contents. One tab is selected from among a displayed plurality of tabs corresponding to the groups. Contents in a group corresponding to the selected tab are displayed in a predetermined display area. The attribute information on the contents is displayed near the plurality of tabs. First attribute information on a first content in a first group corresponding to a first tab and second attribute information on a second content in a second group corresponding to a second tab displayed next to the first tab are compared, and based on a comparison result, the second attribute information is displayed near the second tab, (Para 0024-0082). However, Sugita does not disclose in the affirmative, “a second display process for causing the display to display the standby screen in accordance with the user mode being set to the individual mode, wherein in a case that the controller executes the first display process, a common attribute screen set with the common attribute is displayed as the standby screen, but no personal attribute screen set with the personal attribute is displayed in the display, if the main screen is set with the common attribute, then the main screen is displayed as the standby screen, and if the main screen is set with the personal attribute, then the main screen is not displayed and another common attribute screen is displayed as the standby screen, and wherein in a case that the controller executes the second display process, a personal attribute screen registered with the registered user is displayed as the standby screen, and no personal attribute screen registered with another registered user is displayed as the standby screen.”
Therefore, the prior arts Kakiwaki, Tohki et al and Sugita alone or in combination do not render obvious in include the claimed feature in the affirmative, “a second display process for causing the display to display the standby screen in accordance with the user mode being set to the individual mode, wherein in a case that the controller executes the first display process, a common attribute screen set with the common attribute is displayed as the standby screen, but no personal attribute screen set with the personal attribute is displayed in the display, if the main screen is set with the common attribute, then the main screen is displayed as the standby screen, and if the main screen is set with the personal attribute, then the main screen is not displayed and another common attribute screen is displayed as the standby screen, and wherein in a case that the controller executes the second display process, a personal attribute screen registered with the registered user is displayed as the standby screen, and no personal attribute screen registered with another registered user is displayed as the standby screen.”

Regarding independent claim 8, the closest prior art, Kakiwaki (US 2010/0105365) discloses portable information terminal with improved operability, having a display section (17) and a control section (12). The display section (17) has a first display region and a second display region. The first display region displays information for specifying a function. The second display region displays information on conditions of a function executed by a function execution section. The control section (12) displays the function specifying information in a standby state where the display of the execution information in the second display region of the display section (17) is suppressed and also displays standby information, different from the execution information, in the second display region. In the standby state, when function specifying information is selected according to operation detected by an operation detection section (18), the control section (12) displays execution information of the function specified by the function specifying information selected while the display of the function specifying information on the first display region is maintained, (Para 0025-0089). However, Kakiwaki does not disclose in the affirmative, “wherein displaying the standby screen includes: displaying the standby screen on the display in accordance with the user mode being set to the ordinary mode; and displaying the standby screen on the display in accordance with the user mode being set to the individual mode, wherein when displaying the standby screen on the display in accordance with the user mode being set to the ordinary mode, a common attribute screen set with the common attribute is displayed as the standby screen, but no personal attribute screen set with the personal attribute is displayed in the display, if the main screen is set with the common attribute, then the main screen is displayed as the standby screen, and if the main screen is set with the personal attribute, then the main screen is not displayed and another common attribute screen is displayed as the standby screen, and wherein when displaying the standby screen on the display in accordance with the user mode being set to the individual mode, a personal attribute screen registered with the registered user is displayed as the standby screen, and no personal attribute screen registered with another registered user is displayed as the standby screen.”
Further, the next closest prior art Tohki et al (US 2012/0099130) discloses image forming apparatus is described. Selecting a function desired by a user from among functions provided in the apparatus is provided to improve operability as well as eliminating erroneous copy. In the image forming apparatus, an operation unit includes a display panel for displaying a function selecting portion. An operation unit side control portion, as the function selecting portion, has a first function selecting portion in which selectable function items are displayed corresponding to an operation mode and a second function selecting portion in which other function items which are selectable at the same time. The first function selecting portion and the second function selecting portion are displayed at the same time on the display panel, so that functions of the first function selecting portion and functions of the second function selecting portion are selectable at the same time, (Para 0063-0257). However, Tohki et al does not disclose in the affirmative, “wherein displaying the standby screen includes: displaying the standby screen on the display in accordance with the user mode being set to the ordinary mode; and displaying the standby screen on the display in accordance with the user mode being set to the individual mode, wherein when displaying the standby screen on the display in accordance with the user mode being set to the ordinary mode, a common attribute screen set with the common attribute is displayed as the standby screen, but no personal attribute screen set with the personal attribute is displayed in the display, if the main screen is set with the common attribute, then the main screen is displayed as the standby screen, and if the main screen is set with the personal attribute, then the main screen is not displayed and another common attribute screen is displayed as the standby screen, and wherein when displaying the standby screen on the display in accordance with the user mode being set to the individual mode, a personal attribute screen registered with the registered user is displayed as the standby screen, and no personal attribute screen registered with another registered user is displayed as the standby screen.”
Finally, the next closest prior art Sugita (US 2014/0101138) discloses information processing apparatus which makes it possible to easily find a page on which a desired content is allocated when many contents are displayed separately on a plurality of pages. Contents are classified into a plurality of groups based on attribute information on the contents. One tab is selected from among a displayed plurality of tabs corresponding to the groups. Contents in a group corresponding to the selected tab are displayed in a predetermined display area. The attribute information on the contents is displayed near the plurality of tabs. First attribute information on a first content in a first group corresponding to a first tab and second attribute information on a second content in a second group corresponding to a second tab displayed next to the first tab are compared, and based on a comparison result, the second attribute information is displayed near the second tab, (Para 0024-0082). However, Sugita does not disclose in the affirmative, “wherein displaying the standby screen includes: displaying the standby screen on the display in accordance with the user mode being set to the ordinary mode; and displaying the standby screen on the display in accordance with the user mode being set to the individual mode, wherein when displaying the standby screen on the display in accordance with the user mode being set to the ordinary mode, a common attribute screen set with the common attribute is displayed as the standby screen, but no personal attribute screen set with the personal attribute is displayed in the display, if the main screen is set with the common attribute, then the main screen is displayed as the standby screen, and if the main screen is set with the personal attribute, then the main screen is not displayed and another common attribute screen is displayed as the standby screen, and wherein when displaying the standby screen on the display in accordance with the user mode being set to the individual mode, a personal attribute screen registered with the registered user is displayed as the standby screen, and no personal attribute screen registered with another registered user is displayed as the standby screen.”
Therefore, the prior arts Kakiwaki, Tohki et al and Sugita alone or in combination do not render obvious in include the claimed feature in the affirmative, “wherein displaying the standby screen includes: displaying the standby screen on the display in accordance with the user mode being set to the ordinary mode; and displaying the standby screen on the display in accordance with the user mode being set to the individual mode, wherein when displaying the standby screen on the display in accordance with the user mode being set to the ordinary mode, a common attribute screen set with the common attribute is displayed as the standby screen, but no personal attribute screen set with the personal attribute is displayed in the display, if the main screen is set with the common attribute, then the main screen is displayed as the standby screen, and if the main screen is set with the personal attribute, then the main screen is not displayed and another common attribute screen is displayed as the standby screen, and wherein when displaying the standby screen on the display in accordance with the user mode being set to the individual mode, a personal attribute screen registered with the registered user is displayed as the standby screen, and no personal attribute screen registered with another registered user is displayed as the standby screen.”

Regarding independent claim 14, the closest prior art, Kakiwaki (US 2010/0105365) discloses portable information terminal with improved operability, having a display section (17) and a control section (12). The display section (17) has a first display region and a second display region. The first display region displays information for specifying a function. The second display region displays information on conditions of a function executed by a function execution section. The control section (12) displays the function specifying information in a standby state where the display of the execution information in the second display region of the display section (17) is suppressed and also displays standby information, different from the execution information, in the second display region. In the standby state, when function specifying information is selected according to operation detected by an operation detection section (18), the control section (12) displays execution information of the function specified by the function specifying information selected while the display of the function specifying information on the first display region is maintained, (Para 0025-0089). However, Kakiwaki does not disclose in the affirmative, “wherein the display process includes: a first display process for displaying the standby screen on the display in accordance with the user mode being set to the ordinary mode; and a second display process for displaying the standby screen on the display in accordance with the user mode being set to the individual mode, wherein in the first display process, a common attribute screen set with the common attribute is displayed as the standby screen, but no personal attribute screen set with the personal attribute is displayed in the display; if the main screen is set with the common attribute, then the main screen is displayed as the standby screen; and if the main screen is set with the personal attribute, then the main screen is not displayed and another common attribute screen is displayed as the standby screen, and wherein in the second display process, a personal attribute screen registered with the registered user is displayed as the standby screen, and no personal attribute screen registered with another registered user is displayed as the standby screen.”
Further, the next closest prior art Tohki et al (US 2012/0099130) discloses image forming apparatus is described. Selecting a function desired by a user from among functions provided in the apparatus is provided to improve operability as well as eliminating erroneous copy. In the image forming apparatus, an operation unit includes a display panel for displaying a function selecting portion. An operation unit side control portion, as the function selecting portion, has a first function selecting portion in which selectable function items are displayed corresponding to an operation mode and a second function selecting portion in which other function items which are selectable at the same time. The first function selecting portion and the second function selecting portion are displayed at the same time on the display panel, so that functions of the first function selecting portion and functions of the second function selecting portion are selectable at the same time, (Para 0063-0257). However, Tohki et al does not disclose in the affirmative, “wherein the display process includes: a first display process for displaying the standby screen on the display in accordance with the user mode being set to the ordinary mode; and a second display process for displaying the standby screen on the display in accordance with the user mode being set to the individual mode, wherein in the first display process, a common attribute screen set with the common attribute is displayed as the standby screen, but no personal attribute screen set with the personal attribute is displayed in the display; if the main screen is set with the common attribute, then the main screen is displayed as the standby screen; and if the main screen is set with the personal attribute, then the main screen is not displayed and another common attribute screen is displayed as the standby screen, and wherein in the second display process, a personal attribute screen registered with the registered user is displayed as the standby screen, and no personal attribute screen registered with another registered user is displayed as the standby screen.”
Finally, the next closest prior art Sugita (US 2014/0101138) discloses information processing apparatus which makes it possible to easily find a page on which a desired content is allocated when many contents are displayed separately on a plurality of pages. Contents are classified into a plurality of groups based on attribute information on the contents. One tab is selected from among a displayed plurality of tabs corresponding to the groups. Contents in a group corresponding to the selected tab are displayed in a predetermined display area. The attribute information on the contents is displayed near the plurality of tabs. First attribute information on a first content in a first group corresponding to a first tab and second attribute information on a second content in a second group corresponding to a second tab displayed next to the first tab are compared, and based on a comparison result, the second attribute information is displayed near the second tab, (Para 0024-0082). However, Sugita does not disclose in the affirmative, “wherein the display process includes: a first display process for displaying the standby screen on the display in accordance with the user mode being set to the ordinary mode; and a second display process for displaying the standby screen on the display in accordance with the user mode being set to the individual mode, wherein in the first display process, a common attribute screen set with the common attribute is displayed as the standby screen, but no personal attribute screen set with the personal attribute is displayed in the display; if the main screen is set with the common attribute, then the main screen is displayed as the standby screen; and if the main screen is set with the personal attribute, then the main screen is not displayed and another common attribute screen is displayed as the standby screen, and wherein in the second display process, a personal attribute screen registered with the registered user is displayed as the standby screen, and no personal attribute screen registered with another registered user is displayed as the standby screen.”
Therefore, the prior arts Kakiwaki, Tohki et al and Sugita alone or in combination do not render obvious in include the claimed feature in the affirmative, “wherein the display process includes: a first display process for displaying the standby screen on the display in accordance with the user mode being set to the ordinary mode; and a second display process for displaying the standby screen on the display in accordance with the user mode being set to the individual mode, wherein in the first display process, a common attribute screen set with the common attribute is displayed as the standby screen, but no personal attribute screen set with the personal attribute is displayed in the display; if the main screen is set with the common attribute, then the main screen is displayed as the standby screen; and if the main screen is set with the personal attribute, then the main screen is not displayed and another common attribute screen is displayed as the standby screen, and wherein in the second display process, a personal attribute screen registered with the registered user is displayed as the standby screen, and no personal attribute screen registered with another registered user is displayed as the standby screen.”

Dependent claims 2-7, 9-13 and 15-19 are allowed because of their dependency to claims 1, 8 and 14 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677